     Case 1:20-cr-10050-JDB Document 4 Filed 09/23/20 Page 1 of 2                  PageID 10




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF TENNESSEE
                                EASTERN DIVISION


UNITED STATES OF AMERICA,                        )
                                                 )
        Plaintiff,                               )
                                                 )
v.                                               )   Case No. 1:20-cr-10050
                                                 )
KRISTIE GUTGSELL,                                )
                                                 )
        Defendant.                               )

                                 NOTICE OF APPEARANCE

        Please enter the appearance of James G. Thomas of the law firm of Neal & Harwell, PLC

as counsel on behalf of Defendant Kristie Gutgsell. Counsel requests that all papers in this action

be served upon him at the address set forth below.

                                                     Respectfully submitted,

                                                     NEAL & HARWELL, PLC


                                                     By: s/ James G. Thomas
                                                         James G. Thomas, #7028
                                                     1201 Demonbreun Street, Ste. 1000
                                                     Nashville, TN 37203
                                                     (615) 244-1713 – Telephone
                                                     (615) 726-0573 – Facsimile
                                                     jthomas@nealharwell.com

                                                     Counsel for Defendant Kristie Gutgsell
   Case 1:20-cr-10050-JDB Document 4 Filed 09/23/20 Page 2 of 2                     PageID 11




                                CERTIFICATE OF SERVICE

       I hereby certify that a true and exact copy of the foregoing has been served on the following

counsel of record via the court’s electronic filing system, this 23rd day of September, 2020.

               Katherine Payerle
               Assistant Deputy Chief
               Trial Attorney, Health Care Fraud Unit
               Fraud Section, Criminal Division
               U. S. Department of Justice
               1400 New York Avenue, NW, 8th Floor
               Washington, D.C. 20005


                                                      s/ James G. Thomas
